Justice SCOTT
delivered the Opinion of the Court.
The Fourth Amendment of the United States Constitution protects citizens and their homes “against unreasonable searches and seizures.”1 The “‘touchstone of the Fourth Amendment is reasonableness.’ ” Ohio v. Robinette, 519 U.S. 33, 39, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996) (quoting Florida v. Jimeno, 500 U.S. 248, 250, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991)). Thus, a trial court, called upon to review the conduct of the police in the course of a challenged search, must determine whether the police acted in a manner that was “unreasonable.” The “fact specific reasonableness inquiry,” Robinette, 519 U.S. at 39, 117 S.Ct. 417, conducted by trial courts is, then, of paramount importance in determining whether a particular government action violates this fundamental constitutional guarantee.
The People (State) filed this interlocutory appeal to challenge an order of the Adams County District Court (trial court) suppressing evidence obtained during a search of the defendant’s home after the defendant was arrested. Because the trial court did not first make clear its conclusion as to probable cause, and because the trial court’s findings are not sufficient to support its secondary conclusion that the police entered defendant’s home in the absence of exigent circumstances, we vacate the trial court’s order. We return this matter to the trial court with instructions to make further findings, on this record or in its discretion after further proceedings, as to whether probable cause and exigent circumstances existed to permit a warrantless search of defendant’s home.
I.
Born in Grand Junction, Colorado, Jaime Armando Mendoza-Balderama (defendant) is a twenty-seven-year-old citizen of the United States. For the past eight years, he has lived in both Mexico and the United States, traveling back and forth between the two countries. At the time of his arrest, the defendant lived in a mobile home in Thornton, Colorado, located in Adams County.
A. The Arrest and Vehicle Search
On March 3, 1998, at about 3:30 p.m., a reliable informant contacted Detective Tom Sanchez (Detective Sanchez) of the Denver Police Department. The informant advised Detective Sanchez that a drug delivery would take place at a Taco Bell restaurant located at the 300 block of South Federal Boulevard in Denver. Detective Sanchez was advised that the defendant would be driving a purple Thunderbird containing a quarter kilogram of cocaine inside the trunk and that the cocaine was to be delivered to a person named Jose who would be driving a black RX7. Relying upon that information, Detective Sanchez and ten other officers set up surveillance at the Taco Bell. At approximately 4:30 p.m., both the defendant and the driver of the RX7 arrived at the Taco Bell.
*153Within minutes, having independently confirmed several details of the tip, including matching the defendant to a physical description provided by the informant, officers at the Taco Bell intervened, stopping both drivers. Detective Patrick Fitzgibbons (Detective Fitzgibbons), a narcotics investigator with 21 years of experience, approached the defendant and immediately informed him that he was under arrest. Another officer asked the defendant for permission to search the Thunderbird he was driving. The defendant refused to let the officers search the Thunderbird, explaining that it was his wife’s car.
After defendant was taken into custody, the police transported him to a Denver police station. There, the defendant informed the police that his friend Jose had put drugs in the car and that there was a gun under the front seat. With that information, at about 7:30 p.m., Detective Sanchez obtained a warrant to search the Thunderbird. Shortly thereafter, the officers executed the search warrant and seized a 9 mm handgun and over 250 grams of cocaine from the trunk. The defendant was charged in the Denver District Court with possession of a controlled substance, based on the search of his car under a warrant issued for that purpose. That proceeding is not before us.
In Adams County proceedings based on charges arising out of a search of his home, the defendant was charged with unlawful possession with intent to distribute twenty-five grams but less than 450 grams of a controlled substance, pursuant to section 18-18-105(3)(a), 6 C.R.S. (1998), a class-three felony. At the request of the Denver police, the Thornton Police Department conducted a search of the defendant’s home. It is that search which is the subject of defendant’s Fourth Amendment challenge, and the State’s appeal of the trial court ruling discussed more fully below.
The defendant pleaded not guilty and thereafter filed a motion to suppress evidence seized during a police search of his home. The motion claimed that the search was in violation of the Fourth Amendment of the United States Constitution and article II, section 7 of the Colorado Constitution.
On October 8 and October 30, 1998, the trial court conducted pretrial hearings on defendant’s motion. For purposes of those proceedings, there was a general agreement as to events leading up to the defendant’s arrest. However, the events following his arrest were very much in dispute. At the hearing, several police officers testified as to one version of facts regarding the search of the defendant’s home. Contradicting the testimony of the police officers, the defendant offered evidence through his own testimony and the testimony of a second witness which suggests a different version of the events surrounding the search of his home.
B. The Contradictory Testimony Regarding the Search of Defendant’s Home
After his arrest, the defendant was taken to a Denver police station. There, Sergeant Richard Kroncke (Sergeant Kroncke) conducted a custodial interrogation of the defendant, which began at about 7:15 p.m.
(i.)
According to the testimony of Sergeant Kroncke, at the outset, he verbally advised the defendant of his Miranda 2 rights. During the interrogation that followed, the defendant identified his residence as a mobile home located at 1201 West Thornton Parkway, in Thornton, Colorado. Sergeant Kroncke testified that he then asked if there were any narcotics or cocaine at the defendant’s home; that the defendant informed him that cocaine was hidden in the bedroom of his home; and that the defendant consented to a search of his home. However, no other officers were present at the time the defendant gave Sergeant Kroncke verbal consent to search his home.
Acting on that information and the defendant’s consent, Sergeant Kroncke asked the Adams County Sheriffs Department and Thornton Detective Randy Goin (Detective Goin) to conduct a consent search of the defendant’s home.
*154Detective Goin, who supervised the search at the defendant’s home, also testified. Detective Goin testified that he and several other officers arrived at the defendant’s home to conduct a consent search at approximately 8:00 p.m. Detective Goin decided to knock on the door rather than use a key they obtained from the defendant to enter the defendant’s home.3 Detective Goin further testified that after knocking, he saw a person look out the window by pulling back a paper presently covering the window in the front door. Detective Goin displayed his badge and announced “Police.” He then saw the person run from the door and retreat elsewhere into the home. Detective Goin continued to knock for about fifteen seconds. In response, the door was opened by Daisy Martinez (Daisy), a juvenile and the daughter of Caroline Martinez (Martinez), who also occupied defendant’s home.4
Fearing that evidence was being destroyed, Detective Goin and the other officers entered the home. Upon entering, the officers asked Daisy if she knew where Martinez was. Once inside the home, Detective Goin noticed a closed door in the bedroom area. He opened the door and observed drugs and drug paraphernalia. He next opened the door to the bathroom, where Martinez was located.
Detective Goin further testified that Martinez initially consented to a search of the home. Shortly after the search began, however, Martinez withdrew her consent. According to Detective Goin, Martinez did not withdraw her consent until after the officers discovered drugs and drug paraphernalia. When Martinez withdrew her consent, the officers immediately stopped their search and sought a search warrant. Utilizing information obtained as a result of the original entry, the officers did eventually obtain a search warrant. After the search warrant was issued, -the officers immediately executed the warrant and seized a total of twenty-one items, including drug paraphernalia, three containers of substances believed to be cocaine, and 9 mm ammunition.
(ii.)
The defendant and one other witness, Daisy, also testified at the hearing. The defendant testified that he was not advised of his Miranda rights, but he admitted that he signed an advisement form during his custodial interrogation. He further testified that he refused to give Sergeant Kroncke consent to conduct a search of his home. However, the defendant did not refute or contradict Sergeant Kroncke’s testimony that he advised Kroncke that he routinely stored drugs at his house for a third party. Nor did the defendant offer any evidence to contradict Sergeant Kroncke’s testimony that the defendant told him there were drugs hidden in the defendant’s home.
Daisy testified that evening she walked a playmate home and immediately returned to the home she and her mother shared with the defendant. She testified that, upon returning, “I locked the door. We always lock the door.” At about 8:00 p.m., while sitting in the main room by the front door, she began hearing noises coming from the front porch. She got up and approached the door, was “scared,” but did not open the door. While standing in front of the door “all of a sudden” it opened and “all these cops came in the house.” Although she stood close to the door, she testified that neither she nor Martinez opened the door, nor did they look out through the window in the door.5
Daisy further testified that once the police entered the front room, they asked her a few *155questions and then went into her mother’s room. They then brought Martinez out to the front room and asked, “Where are the drugs?” Martinez replied, “Where’s the search warrant?” Initially, the police did not answer her mother’s question. When Martinez asked again, an officer replied that the defendant “gave them a written search warrant.”
In the meantime, the police officers conducted a search “tearing up the place.” Daisy further testified that other than asking “where are the drugs?” she never heard any of the officers ask Martinez for consent to search the house. During the search, Martinez was handcuffed. After the search was completed, Martinez and Daisy were taken to a police station.
C. The Trial Court’s Ruling
After hearing the conflicting testimony and taking into account the evidence and pleadings before it, the trial court made its findings on the record. In doing so, the trial court concluded defendant’s arrest was supported by probable cause and that the police acted properly by conducting the search of the Thunderbird after obtaining a warrant. The trial court found that the defendant did not give his consent to a search of his home.
The trial court did not make any findings as to whether the defendant had told the police that there were drugs hidden in his home. The trial court also failed to make a factual finding regarding what happened when the Thornton Police and the Adams County Sheriffs Department arrived at the defendant’s home. Nonetheless, the trial court concluded that the police entered the defendant’s home in the absence of exigent circumstances. The trial court ruled as follows:
THE COURT: I’m going to find, first of all, that there was probable cause in the first instance to stop the defendant....
And prior to the time that the defendant was placed into custody, any statements that he made — and I believe that one of the statements that he made prior to being placed into custody was, one, that there were drugs in the car; and, two, that there was a gun in the car — came in before anybody took him into custody or placed him under arrest.
Now, subsequent to that, he was asked if they had his consent to search the car and he refused; and they simply then arrested him and took him into custody and took him to the Denver Police Department, [and] impounded the car....
It was then that there was some questioning going on, and [I’ve determined that the defendant] was in custody....
Then, apparently, there was some ongoing questioning with Detective Fitzgib-bons; and Detective Fitzgibbons then advised the defendant of his Miranda rights. And upon being advised and being asked if he wanted to continue talking, he refused and the custodial interrogation ceased.
Now the People would have us believe that having refused to allow a search of his car and having refused to talk voluntarily to the officers after being mirandized, Mr. Mendoza-Balderama consented to a search of his premises. That is beyond my comprehension, don’t think it happened, [I] find that it didn’t_
Now, we get to the search of the house, and I am aware that a house is different than a car. A house is different than almost anything. You have to prove the' probable cause existed and exigent circumstances existed which justified the police acting in the absence of a warrant.
I’ve heard the testimony here over the last couple of hearings and ... when it became apparent that the jurisdiction for the house was not in Sergeant Kroncke’s area, not in Denver but in Adams County, that the police officers then went to the house.
And I have to find that, based upon what I’ve heard, that upon their arrival, I can’t find any exigent circumstances that would justify the warrantless entry into the premises.
And I have reviewed the affidavit for a search warrant [for the house] which was subsequently prepared, and I’m going to suggest to you that if that affidavit or that search warrant had contained enough probable cause to issue a search warrant without using what the officers had ob*156served when they went in without the warrant the first time, I probably would find that everything they found subsequent to using the search warrant would be admissible. But they didn’t.
Colo. 981 PACIFIC REPORTER, 2d SERIES
Everything in the warrant, everything in the affidavit for the warrant, nearly everything, refers to what they observed when they made the unlawful entry into the house in the first instance. And so I’m afraid that, based upon the case law I’m familiar with, the material in the house, insofar as this motion is concerned, is suppressed.
The trial court thereby suppressed the evidence obtained from the search of the defendant’s home. It is that ruling that is before us.
II.
The Fourth Amendment to the United States Constitution and Article II, section 7, of tbe Colorado Constitution guarantee every citizen the right to be free from “unreasonable searches.”6 The- “touchstone of the Fourth Amendment is reasonableness.” Jimeno, 500 U.S. at 250, 111 S.Ct. 1801. It has generally been recognized that, without more, a warrantless search of a person’s home is unreasonable. See Illinois v. Rodriguez, 497 U.S. 177, 181, 110 S.Ct. 2793, 111 L.Ed.2d 148 (1990); People v. Hopkins, 870 P.2d 478, 480 (Colo.1994).
A warrantless entry in order to search a person’s home is presumptively unreasonable. See People v. O’Hearn, 931 P.2d 1168, 1173 (Colo.1997). The prosecution may overcome this presumption only by showing that one of the 'narrow exceptions to the warrant requirement existed at the time of the entry. See People v. Jansen, 713 P.2d 907, 911 (Colo.1986). Two of those exceptions, consent by the homeowner and exigent circumstances, are relevant here.
A. Consent Justifies a Warrantless Search
A warrantless search may be justified and is constitutionally permissible when a citizen consents to the search. See Schneckloth v. Bustamonte, 412 U.S. 218, 243, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973); People v. Drake, 785 P.2d 1257, 1265 (Colo.1990).
“When the validity of a search rests on consent, the State has the burden of proving that the necessary consent was obtained and that it was freely and voluntarily given.” People v. Herrera, 935 P.2d 956, 958 (Colo.1997) (citing Florida v. Royer, 460 U.S. 491, 497, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983)); People v. Santistevan, 715 P.2d 792, 795 (Colo.1986). The admissibility of evidence seized pursuant to an allegedly consensual search must stand or fall on the basis of the consent given before the search. See 3 Wayne R. LaFave, Search and Seizure § 8.1. (3d ed.1996).
B. Probable Cause & Exigent Circumstances Justify a Warrantless Search
The warrantless entry into a person’s home to conduct a search of that home constitutes an unreasonable search unless there exists both probable cause and exigent circumstances. See Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980); O’Hearn, 931 P.2d at 1175 (holding that exigent circumstances did not exist to justify warrantless police entry into defendant’s home). When the police seek to enter a home without a warrant, the government bears the burden of proving that sufficient exigency existed to justify the warrantless entry and search. See O’Hearn, 931 P.2d at 1175; Jansen, 713 P.2d at 911.
Courts analyzing a claim that exigent circumstances excuse officers’ failure to obtain a warrant should consider the investigatory context. In a rapidly developing situation where “probable cause matures in the field, there may be a greater likelihood that *157exigencies could arise which would make obtaining a warrant unreasonable.” State v. Smith, 131 Wis.2d 220, 388 N.W.2d 601, 606 n. 5 (1986). Conversely, when the warrant-less intrusion is “planned” based on an investigation at another location, claims of exigent circumstances are viewed with disfavor. As noted by professor LaFave, “[cjourts have understandably been reluctant to accept police claims of exigent circumstances in these situations, for it ordinarily appears that whatever exigencies thereafter arose were foreseeable.” 3 LaFave, supra § 6.1(f) at 271-72. The observation that a planned excursion to a private residence for purposes of making an intrusion does not ordinarily involve exigent circumstances “merely recognizes that the police can usually delay going out into the field to make an [intrusion] until a warrant is first obtained.” Id. § 6.1(f), at 279.
We have recognized three general categories of exigent circumstances. Exigent circumstances may exist when (1) the police are engaged in a bona fide pursuit of a fleeing suspect; (2) there is a risk of immediate destruction of evidence; or (3) there is a colorable claim of emergency threatening the life or safety of another. See Jansen, 713 P.2d at 911.
Under the “risk of immediate destruction of evidence” exception, the police must have a reasonable suspicion that relevant evidence is in imminent danger of being destroyed. See id. at 911-12. In such cases, evidence seized pursuant to a search based on exigent circumstances may not be suppressed when a trial court finds both probable cause and facts supporting a reasonable belief by the police that there was an imminent risk that the evidence would be destroyed. See 3 LaFave, supra § 6.1(a) at 223-25.
C. Reviewing Courts Must Defer to Trial Court Findings
We have recently been instructed that our Fourth Amendment jurisprudence turns on whether the conduct of offending officers meets the objective standard of “reasonableness.” Ohio v. Robinette, 519 U.S. 33, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996). Reasonableness “is measured in objective terms by examining the totality of the circumstances.” Id. at 39, 117 S.Ct. 417. In discussing the analysis that should be carried out by a detached and disinterested magistrate, the Supreme Court has “emphasizfed] the fact specific nature of the reasonableness inquiry.” Id. It is the importance of this neutral scrutiny, examining the reasonableness of the police conduct in question, that places such great weight upon the factual findings and conclusions of the reviewing magistrate. And it is such a factual record upon which appellate courts will conduct their review of the trial court’s ruling.
It is the function of the trial court and not the reviewing court to weigh the evidence and determine the credibility of the witnesses. See People v. Thomas, 853 P.2d 1147, 1149 (Colo.1993); People v. Pearson, 190 Colo. 313, 319, 546 P.2d 1259, 1263 (1976) (affirming trial court’s finding of fact that consent was voluntary when supported by adequate evidence in the record); see also United States v. Brisbane, 931 F.Supp. 245, 247-48 (S.D.N.Y.1996) (suppressing evidence after finding incredible officers’ testimony that defendant consented to search, and finding defendant credible); United States v. Ruffino, 592 F.Supp. 409, 415 (N.D.Ill.1984) (same); Lopez v. State, 663 S.W.2d 587, 590-91 (Tex.Ct.App.1983) (upholding trial court’s resolution of two conflicting versions of the search in favor of officers’ testimony that defendant had given consent).
When confronted with a choice of competing facts upon which the trial court has not passed, we are hesitant, as an appellate court, to weigh the evidence and determine credibility. The basis for this hesitance was well stated by Justice Lohr in Gordon v. Benson, 925 P.2d 775 (Colo.1996). There, writing for a unanimous court, Justice Lohr stated the following:
In evaluating the testimony of a witness, a fact finder is not required to accept or reject the entire testimony. A witness can be correct in remembering one fact and incorrect in remembering another based on factors such as differences in opportunity to perceive and tricks of memory. A *158witness also may falsify some parts of his or her testimony while otherwise testifying truthfully. It is therefore well established that the fact finder is entitled to accept parts of a witness’s testimony and reject other parts.
Id. at 778 (citing United States v. Cueto, 628 F.2d 1273,1275 (10th Cir.1980)) (“A jury may believe a part of a witness’ testimony, and disbelieve other parts.”); see also United States v. Parr, 516 F.2d 458, 464 (5th Cir. 1975) (“a jury may believe only part of a story, and disbelieve another part”); People v. Wilson, 838 P.2d 284, 292 (Colo.1992) (quoting with approval a jury instruction that “[y]ou may believe all of the testimony of a witness, or part of it, or none of it”); People v. Wood, 743 P.2d 422, 428 (Colo.1987) (same); Maisel v. People, 166 Colo. 161, 167, 442 P.2d 399, 402 (1968) (jury is entitled “to determine what part of an individual witness’s testimony is to be believed and what portion is not to be believed”); In re Marriage of Bowles, 916 P.2d 615, 617 (Colo.App. 1995) (“finder of fact can believe all, part, or none of a witness’ testimony, even if uncontroverted”); People v. Hood, 878 P.2d 89, 93 (Colo.App.1994) (“Because separate parts of [a witness’s] testimony independently supported conspiracy and complicity, the jury could have believed those parts of the testimony relating to the conspiracy, but rejected the portions relating to defendant’s participation in the murder as a complicitor.”).
As the reviewing court, therefore, we must defer to the trial court’s findings of fact. See Herrera, 935 P.2d at 958. In doing so, we will not substitute our judgment for that of the trial court unless its findings are clearly erroneous, see United States v. Wright, 932 F.2d 868, 878 (10th Cir.1991), or not supported by the record. See Herrera, 935 P.2d at 959.
Deference is given to the trial court’s findings of fact and, as long as there is support for them, we will not overturn such findings. This is true even though a contrary position may find support in the record and even though we might have reached a different result had we been acting as the finder of fact.
Thomas, 853 P.2d at 1149.
Applying these principles, our task, then, is to examine the record and determine whether the trial court has made the necessary findings under the applicable standard, here exigent circumstances. In effect, on appellate review we must determine whether the court’s conclusion that the search was not justified by exigent circumstances is supported by its findings set forth in the record.
III.
The State argues that the trial court erroneously excluded evidence obtained from a search conducted with the defendant’s consent. The State also argues that, based on the information the defendant gave to Sergeant Kroncke, the officers who arrived at the defendant’s residence had a reasonable belief that cocaine was located inside the home and was about to be destroyed. Therefore, the State concludes that both probable cause and exigent circumstances justified the search. We cannot agree, however, because the record will not support a conclusion that the trial court found either probable cause or the absence of probable cause. Moreover, the factual findings of the trial court will not support a conclusion of exigent circumstances or the absence of exigent circumstances. Therefore, we are not persuaded by the State’s arguments.
Because the trial court’s findings of fact present an inadequate basis upon which to resolve these issues of law, we vacate the trial court’s order and return this matter to that court for further findings as to probable cause, findings sufficient to support its conclusion regarding exigent circumstances, and for an order not inconsistent with this opinion.
A. Defendant Did Not Consent to a Search of His Home
The trial court found that the defendant did not provide verbal consent for a search of his home, stating:
Now, the People would have us believe that having refused to allow a search of his car and having refused to talk voluntarily to the officers after being mirandized, [defendant] consented to a search of his prem*159ises. That is beyond my comprehension, don’t think it happened, [I] find that it didn’t.
Here, the trial court evaluated the testimony offered by both the State and the defense, and resolved the material conflicts in favor of the defendant. Because it is the function of the trial court, and not a reviewing court, to weigh the evidence, we are want to disturb the trial court’s factual determinations which find support in this record. So long as there is evidence in the record that supports the trial court’s factual findings, we are bound to uphold the trial court’s conclusion that the defendant did not consent to the search and, hence, any search premised on the defendant’s consent is unlawful. See Herrera, 935 P.2d at 958. Thus, the trial court need not make any further determinations regarding defendant’s refusal to give his consent to a search of his home.
B. Probable Cause and Exigent Circumstances
The State argues that the officers’ search was supported by probable cause and exigent circumstances that justify their war-rantless entry into the defendant’s home, based, in large part, on the premise that the defendant informed the officers that there were controlled substances in the house. Furthermore, the State contends that the officers had a legitimate fear that there was imminent danger that evidence was being destroyed when they observed a woman suddenly retreat from the front door after the police identified themselves. Thus, the State claims, the trial court erred.
As we noted previously, both probable cause and exigent circumstances must be present in order to justify a warrantless search.7 However, probable cause and exigent circumstances are not interchangeable elements. In order for exigent circumstances to be fully examined where the claim is premised upon the destruction of drugs, there must first be a finding that the police knew drugs were located in the home, which in this case, is tantamount to a finding of probable cause. Therefore, when analyzing this warrantless search, the trial court should first make explicit findings to support a determination as to whether probable cause existed. If probable cause is found, then the trial court should continue its review, making explicit findings on whether the risk of imminent destruction of the drugs, or exigent circumstances, existed.
Here, however, the trial court found only that the police effected an entry into the defendant’s home in the absence of exigent circumstances, without first making a probable cause determination:
Now, we get to the search of the house....
And I have to find that, based upon what I’ve heard, that upon their arrival, I can’t find any exigent circumstances that would justify the warrantless entry into the premises.
And I have reviewed the affidavit for a search warrant [for the house] which was subsequently prepared, and I’m going to suggest to you that if that affidavit or that search warrant had contained enough probable cause to issue a search warrant without using what the officers had observed when they went in without the warrant the first time, I probably would find that everything they found subsequent to using the search warrant would be admissible. But they didn’t.
In essence, the trial court ruled that the State’s argument in reliance upon the officers’ testimony as to the events surrounding the entry and subsequent search of defendant’s home was not sufficient to meet its burden of proof. However, under the circumstances of this ease, we are unable to determine whether the trial court reached this conclusion because it did not find that *160the defendant informed the police of the existence of drugs in his home, therefore obviating any reasonable belief that the actions of an occupant retreating into the home at the announcement of “police” gives rise to a reasonable belief that the drugs were about to be destroyed. When police approach' a home, the mere act of a citizen retreating to another area of the home when informed that police are seeking entry, in and of itself, will not support a reasonable belief on behalf of the police that there is a real threat that evidence will be destroyed. Hence, in the absence of a probable cause determination, we find it difficult to complete our review of the trial court’s exigent circumstances conclusion.
If officers believe that someone on the premises knows of the drugs, is aware of imminent police intervention, and is in a position to easily dispose of the narcotics, then police might have reason to believe that the evidence was in danger of imminent destruction. See, e.g., United States v. Turner, 650 F.2d 526 (4th Cir.1981) (concluding that warrant not needed to enter premises to prevent destruction of evidence where defendant was arrested, and defendant’s confederate who remained in the apartment and had witnessed the arrest, would be alerted to the need to destroy the evidence); United States v. Fulton, 549 F.2d 1325, 1327 (concluding that exigent circumstances existed to justify warrantless search where officers believed second person involved in the drug transaction who could dispose of the contraband was still in the motel room after defendant’s apprehension by officer in the parking lot of the motel). Under the facts of this case, however, we are unable to determine the basis of such a fear by the police if they approached the defendant’s home without information, provided by the defendant, that drugs were located in his home.
The credibility of the witnesses and the sufficiency of the evidence, its probative weight and effect, as well as the inferences and conclusions to be drawn therefrom are necessary to such a determination, and that finding is within the discretion of the trial court. See Herrera, 935 P.2d at 959 (“[W]e defer to the trial court, who hears the testimony and observes the demeanor of the witnesses.”). Even though it is clear that the trial court’s ruling indicates a deference to some of the testimony provided by the defendant and his witness, we are unable, on this record, to assume factual findings to uphold the trial court’s conclusion that no exigent circumstances existed when the officers entered the defendant’s home. Noting the limitations of our competence to make fact-findings on appeal, we must then remand this case to the trial court for limited findings.
On remand, because the trial court found that the defendant did not give his consent to a search of his home, it must now determine whether the warrantless search of defendant’s home was justified. To do that, the trial court must first determine whether the defendant so informed Sergeant Kroncke that drugs were hidden in his home. If yes, then probable cause exists. If the defendant did not so inform Sergeant Kroncke, then the police acted without probable cause. If the trial court’s findings support a probable cause determination, then the trial court needs to analyze the testimony previously provided and, based upon explicit findings, determine whether exigent circumstances justified the warrantless entry into the defendant’s home. In making this determination, the trial court should consider the investigatory context, and particularly whether the claim of exigent circumstances can be justified in light of the officers’ planned decision to proceed to the defendant’s home for the explicit purpose of making a warrantless intrusion. Furthermore, the trial court should make clear whether it relied upon the defendant’s witnesses’ version of the facts or the State’s version of the search of the defendant’s home. If the trial court finds the entire testimony of Daisy Martinez to be credible, then its initial conclusion that exigent circumstances did not exist is correct, and the evidence seized should be suppressed. However, if the trial court finds that testimony not credible, and instead relies upon the testimony of the State’s witnesses, the trial court needs to so state. In any event, the trial court should set forth the facts upon which its ultimate ruling rests.
*161IY.
Accordingly, we vacate the trial court’s order because the record findings will not support the trial court’s conclusion that probable cause and exigent circumstances did not justify the police search of the defendant’s home. We therefore return this matter to the trial court with instructions to make further findings, on this record or in its discretion after further proceedings, if necessary, to determine whether probable cause and exigent circumstances existed for a search of defendant’s home. If the trial court determines that probable cause to believe drugs were hidden in the defendant’s home did exist, then it must make findings on whether the warrantless search of the defendant’s home was justified by a reasonable belief that the destruction of evidence was imminent, and hence, based upon exigent circumstances. Should the court make sufficient findings to support its original conclusion that exigent circumstances did not exist, it must suppress any evidence obtained in the course of an unlawful search.
Justice HOBBS dissents, and Justice MARTINEZ and Justice BENDER join in the dissent.

. The Fourth Amendment provides as follows:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const. Amend. IV.


. Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966).


. The State contends that the defendant provided a key to the police when they asked for consent to search his home. The defendant testified that he never gave anyone a key to his home and that the police, without his consent, must have obtained his house key from the key ring holding the keys to the Thunderbird.


. At the time of the search, Aere were only two occupants in the home: a twelve year old and her mother, defendant's fiancée. On cross-exam-¡nation, Detective Goin was unable to identify which of the two occupants he had seen at the window.


.Daisy also testified that there were several layers of newspaper securely taped over the inside of the window in the door for privacy and that if someone wanted to look out, they would have had to tear Ae paper away.


. The Fourth Amendment provides: "The right of the people to be secure in their ... houses ... against unreasonable searches and seizures shall not be violated.” U.S. Const. Amend. IV. Similarly, the Colorado Constitution guarantees that "[t]he people shall be secure in their ... houses from unreasonable searches and seizures. ...” Colo. Const, art. II, § 7.


. A careful review of the record fails to reveal a finding by the trial court that defendant did or did not inform Denver police officers that drugs were hidden in his home, the very basis, the State argues, for probable cause to search the defendant's home. While the absence of such a finding is not conclusive as to whether or not the police, in fact, acted on probable 'cause, we are unwilling on this record to assume the absence of probable cause. If in fact, the defendant did reveal that he had drugs hidden in his home, as a matter of law, the police had probable cause and could obtain a warrant for a search.